t c memo united_states tax_court jeffrey s and susan l duffield petitioners v commissioner of internal revenue respondent docket no 3716-o0l filed date joyce griggs for petitioners ross m greenberg and joanne b minsky for respondent memorandum opinion foley judge the issues in this case are whether respondent has met the requirements of sec_6330' and whether petitioners are liable for the sec_6673 penalty background jeffrey and susan duffield resided in bear delaware when they filed their petition the assessments relate to liabilitie sec_1 unless otherwise indicated all section references are to the internal_revenue_code as amended - - that petitioners reported on and federal_income_tax returns on date respondent issued a notice_of_intent_to_levy and notice of your right to a hearing on date petitioners’ representative filed a request for a collection_due_process_hearing e form and requested a copy of the assessments ina letter dated date respondent’s appeals officer asked petitioners to ratify the hearing request in a letter dated date petitioners’ representative provided the ratification and questioned the existence of a valid assessment document in an undated letter the appeals officer replied our office believes the information provided is sufficient to determine that the necessary statutory and administrative requirements have been met the appeals officer wrote further if however you wish to present relevant issues relating to the unpaid tax in accordance with my earlier correspondence i have scheduled time on date pincite p m at the office address above neither petitioners nor their representative appeared at that time or requested that the hearing be rescheduled on date the appeals officer obtained computer transcripts transcripts of petitioners’ accounts the transcripts contained petitioners’ social_security_number and the first four letters of their last name monetary figures representing amounts assessed identified by respondent’s transaction codes and petitioners’ adjusted gross and taxable_income on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or determination sustaining the proposed collection action in making the determination respondent relied on the transcripts to verify the assessments respondent prior to making his determination did not give petitioners copies of these transcripts or forms certificates of assessments payments and other specified matters forms on date respondent’s counsel provided petitioners with a copy of the transcripts at trial on date respondent provided petitioner and introduced into the record forms respondent also requested that the court impose a sec_6673 penalty discussion sec_6330 provides that if a taxpayer requests a hearing such hearing shall be held by the internal_revenue_service office of appeals sec_6330 states the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 c b allows challenges to the existence or amount of the underlying q4e- liability only if petitioners did not receive a notice_of_deficiency or have an opportunity to dispute the liability sec_6330 provides for tax_court review of the commissioner’s determination petitioners do not contest the underlying liabilities but contend that sec_6330 requires the production of form 23c respondent contends that the appeals officer did not abuse her discretion by relying on the transcripts to verify the assessments we agree with respondent the transcripts contained the requisite information 1ie identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proced admin regs kuglin v commissioner tcmemo_2002_51 where the commissioner provides the taxpayer with forms e proof of assessment after the hearing and before trial and the taxpayer does not show at trial any irregularity in the assessment procedure that would raise a question about the validity of the assessments the taxpayer is not prejudiced nestor v commissioner t c __ ___-s - slip op pincite at trial petitioners did not show any irregularity in the assessment procedure accordingly we sustain the respondent’s determination - - respondent contends that petitioners’ position is frivolous and instituted primarily for delay and that pursuant to sec_6673 the court should impose a penalty on petitioners we decline however to impose such a penalty in this case contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing an appropriate order and decision will be entered
